Exhibit 10.2

 

LOGO [g716174exf_pg001.jpg]

March 10, 2014

Mockingbird Midstream Gas Services, L.L.C.

Attention: Walter J. Bennett

515 Central Park Drive

Oklahoma City, OK 73105

 

Re: Gas Lift Facilities

Dear Walt:

This letter agreement (“Agreement”) is by and between Chesapeake Energy
Marketing, Inc., Chesapeake Operating, Inc. and Chesapeake Exploration, L.L.C.
(collectively “Producers”), and Mockingbird Midstream Gas Services, L.L.C.
(“Gatherer”). Producers and Gatherer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

WHEREAS, Producers and Gatherer are parties to that certain Gas Gathering
Contract, Cost of Service – Eagle Ford effective July 1, 2012, with accompanying
exhibits and schedules (the “GGC”);

WHEREAS, under Section 5.2 of the GGC, upon request of the Producers, Gatherer
is required to install, own and operate Gas Lift Facilities for Gas Lift
Operations and be reimbursed by Producers for the costs thereof;

WHEREAS, Producers desire to install the Gas Lift Facilities themselves and
incur the expense thereof directly;

WHEREAS, with respect to Gas Lift Facilities installed by Producers, the Parties
desire to partially amend and supplement section 5.2 of the GGC and further
define the rights and obligations of the Parties in connection therewith;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the adequacy and sufficiency of which are acknowledged, the
Parties agree as follows.

 

  1. Unless otherwise defined, capitalized terms in this Agreement will have the
meanings given to them in the GGC.

 

  2. Producers will have the right to install or caused to be installed Gas Lift
Facilities that would otherwise be installed by Gatherer under Section 5.2 if
requested by Producers.

 

  3. In the event Producers install any Gas Lift Facilities, Producers will
arrange for the design, installation, construction, and initial inspection,
testing, and commissioning (the “Installation”) of such facilities, subject to
the Specifications as provided in paragraph 5.

 

  4. The costs of the Installation will be borne exclusively by Producers and
excluded from the COS Calculation.

 

  5.

Subject to the terms of this paragraph, Gatherer consents to Producers
installing, constructing, inspecting, testing and commissioning the necessary
infrastructure for the Gas Lift Facilities, including the gas lift meter run,
final site grading, meters, pipelines, instrumentation, valve guard

 

Chesapeake Operating, Inc.

P.O. Box 18496 • Oklahoma City, OK 73154-0496

405.848.8000 • fax 405.849.0034



--------------------------------------------------------------------------------

  pens, site clean up and dress rock, and supports on or near the relevant
portion of the System. Gatherer specifically reserves the right to (a) approve
the design of the Gas Lift Facilities prior to construction commencing,
including the EFM/SCADA and meter run, to assess compliance with the
Specifications defined herein, and such approval will not be unreasonably
withheld, conditioned, or delayed, (b) complete all instrumentation work on the
meter, and (c) specify the connection point and complete the final connection of
the Gas Lift Facilities to Gatherer’s pipeline(s) including any piping
modifications to Gatherer’s facilities to add connection points (“Connection”).
Gatherer will work with Producers to timely commence and complete the
instrumentation work and the Connection. The design of the Gas Lift Facilities
and Installation by the Producers will comply with the Gatherer’s engineering
standards and construction specifications, as may be reasonably amended or
supplemented from time to time by Gatherer, as set forth or referred to in
Exhibit A (Specifications), attached to and made a part of this Agreement,
regarding the pipeline, meters, welding procedures, painting, support and
electrical/instrumentation components (the “Specifications”). Producers agree
that any portion of the design or installation not addressed by the
Specifications will require a reasonable supplement for such from the Gatherer
or Gatherer’s approval (not to be unreasonably withheld, conditioned or delayed)
of any proposed supplement to the Specifications. Producers agree to abide by
the Specifications when designing and conducting the Installation of the Gas
Lift Facilities. Gatherer will provide Producers with a current version of the
Specifications when such is materially amended and whenever reasonably requested
by the Producers. Producers assume all risk of loss and liability for the Gas
used for Gas Lift Operations.

 

  6. Producers will provide Gatherer five (5) business days prior notice before
beginning construction activities for the Gas Lift Facilities to afford Gatherer
the opportunity to have personnel present for supervision and inspection during
construction of the Gas Lift Facilities. The Parties agree that the Gatherer’s
supervising personnel will have the right to halt Producers’ work if in the
supervising personnel’s reasonable opinion the Specifications are not being met
or there are safety concerns with the Installation.

 

  7. Producers will provide to Gatherer within ninety (90) days of completing
the Installation all project related documentation as required and set forth in
Exhibit A of this Agreement for completion of a construction job book. The
documentation must be submitted to Gatherer’s Document Controls Specialist
located at the Gatherer’s Pearsall Field Office.

 

  8. Producers will own any portion of the Gas Lift Facilities from the first
downstream flange connecting to the gas lift meter run (excluding any portion of
the standard skid mounted meter run assembly) to the wellhead, including any
compressors. Gatherer will own any portion of the Gas Lift Facilities from the
most downstream flange of the gas lift meter run (to include all of the standard
skid mounted meter run assembly) and upstream to the point of Connection on
Gatherer’s pipeline facility. Custody of the Gas will be transferred back to
Producers at the downstream flange of the gas lift meter run. Gatherer will be
responsible for all daily, nominal operational activities in connection with
that portion of the Gas Lift Facilities owned by Gatherer, including operation,
testing, adjusting, and maintenance (“Maintenance”), and costs attributable to
the Maintenance will be excluded from the COS Calculation. Producers shall have
the right to have the Gas Lift Facilities removed, relocated and re-installed at
another Dedicated Well pad if it is no longer in use at an existing pad as
provided in Section 5.2 of the GGC. Producers will, within thirty (30) Days of
invoicing, reimburse Gatherer for all costs incurred by Gatherer to install,
operate, maintain, relocate, remove, and abandon any Gas Lift Facilities.

 

  9. If, in Producers’ sole discretion, any Gas Lift Facilities owned by
Producers installed, or relocated and re-installed, under this Agreement are no
longer necessary for any future Gas Lift Operations, Producers may, at their
option, and upon five (5) business days prior notice to Gatherer, remove and
retain the salvageable value of the Gas Lift Facilities owned by Producer. Costs
of removal will be borne exclusively by Producers and excluded from the COS
Calculation.

 

Chesapeake Operating, Inc.

P.O. Box 18496 • Oklahoma City, OK 73154-0496

405.848.8000 • fax 405.849.0034



--------------------------------------------------------------------------------

a) Producers are responsible for, will pay on a current basis, and will
indemnify, reimburse, defend, and hold each of Gatherer and its affiliates and
its and their shareholders, members, partners, owners, directors, managers,
officers, agents, representatives and employees (“Gatherer Indemnified Parties”)
harmless of and from any and all expenses, losses, damages, liabilities,
demands, judgments, penalties, fines, settlements, charges, and claims of any
nature whatsoever (including reasonable attorneys’ fees) (each a “Loss” and
collectively “Losses”), asserted by any third party, to the extent arising from,
based upon, or related to the Installation, including (a) Losses resulting from,
arising out of or in any way connected with the Connection, and (b) any Loss to
equipment or property of the Producers Indemnified Parties, the Gatherer
Indemnified Parties, or any third party, IN EACH CASE, EVEN IF SUCH LOSSES ARE
BASED UPON THE NEGLIGENCE (WHETHER JOINT, CONCURRENT, ACTIVE, OR PASSIVE) OF ANY
OF THE GATHERER INDEMNIFIED PARTIES OR UPON CONDITIONS, ACTS, OR OMISSIONS
(WHETHER OR NOT THE RESPONSIBILITY OF ANY OF THE GATHERER INDEMNIFIED PARTIES)
THAT IMPOSE STRICT LIABILITY ON ANY OF THE GATHERER INDEMNIFIED PARTIES, OR ANY
OTHER FAULT OR RESPONSIBILITY OF ANY OF THE GATHERER INDEMNIFIED PARTIES;
PROVIDED, HOWEVER, THAT THE ABOVE INDEMNITY CONTAINED IN THIS SECTION 9 (a) WILL
NOT APPLY TO THE EXTENT SUCH LOSSES RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF THE GATHERER INDEMNIFIED PARTIES.

b) Gatherer is responsible for, will pay on a current basis, and will indemnify,
reimburse, defend, and hold each of Producers and their affiliates and their
shareholders, members, partners, owners, directors, managers, officers, agents,
representatives and employees (“Producers Indemnified Parties”) harmless of and
from any and all Losses, whether asserted by any third party or otherwise, to
the extent arising from the gross negligence or willful misconduct in the
Installation, Connection or Inspection by the Gatherer Indemnified Parties.

c) Producers or Gatherer (as applicable) will have the right, at its option, to
assume and control the defense of any proceeding on behalf of any person for
which it has agreed to provide indemnity pursuant to Section 10 (a) or
Section 10 (b) and with the consent of the other Party, which consent will not
be unreasonably withheld, conditioned or delayed, will have the right to approve
the terms of the settlement of any proceeding with respect to which it has
agreed to provide such indemnity.

d) NO PARTY WILL HAVE ANY LIABILITY TO THE OTHER PARTY OR ANY OTHER INDEMNITEE
FOR REMOTE, INDIRECT, OR CONSEQUENTIAL LOSSES OR DAMAGES, OR PUNITIVE OR
EXEMPLARY LOSSES OR DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE AND
LOSS OF ANTICIPATED PROFIT, IRRESPECTIVE OF WHETHER THE LOSSES OR DAMAGES WERE
FORESEEABLE, RESULTING FROM OR ARISING OUT OF THE PERFORMANCE, DEFECTIVE
PERFORMANCE OR NON-PERFORMANCE BY ANY OR ALL OF THE PARTIES OF ITS OR THEIR
OBLIGATION(S) UNDER THIS AGREEMENT, EVEN IF SUCH LOSSES OR DAMAGES ARE BASED
UPON THE NEGLIGENCE (WHETHER JOINT, CONCURRENT, ACTIVE, OR PASSIVE), STRICT
LIABILITY, OR ANY OTHER FAULT OR RESPONSIBILITY OF ANY OF THE PARTY WHOSE
LIABILITY IS BEING WAIVED HEREBY, EXCEPT TO THE EXTENT SUCH LOSSES OR DAMAGES
ARE OWED TO A THIRD PARTY PURSUANT TO A CLAIM FOR WHICH A PARTY IS REQUIRED TO
PROVIDE AN INDEMNITY UNDER THIS AGREEMENT.

 

  10. Nothing in this Agreement will be construed as waiving Producers’ right in
the future to request that Gatherer install, own and operate any Gas Lift
Facilities or how Gas Lift Volumes are treated or accounted for under
Section 5.2 of the GGC. To the extent of a conflict between the terms of this
Agreement and the GGC, the terms of this Agreement will govern and control.
Except for matters expressly governed by this Agreement, the terms of the GGC
are incorporated into this Agreement and remain in full force and effect.

 

Chesapeake Operating, Inc.

P.O. Box 18496 • Oklahoma City, OK 73154-0496

405.848.8000 • fax 405.849.0034



--------------------------------------------------------------------------------

If the foregoing is acceptable, please indicate by signing and dating in the
spaces provided below.

Very truly yours

 

Chesapeake Energy Marketing, Inc. By:  

/s/ Mark Edge

  Mark Edge   Vice President Commercial Services Chesapeake Operating, Inc. By:
 

/s/ James C. Johnson

  James C. Johnson   Sr. Vice President – Marketing Chesapeake Exploration,
L.L.C. By:  

/s/ James C. Johnson

  James C. Johnson   Sr. Vice President – Marketing

Agreed to and Accepted this 1st day of April, 2014

 

Mockingbird Midstream Gas Services, L.L.C. By:  

/s/ Walter J. Bennett

  Walter J. Bennett   Vice President – Western Operations

 

Chesapeake Operating, Inc.

P.O. Box 18496 • Oklahoma City, OK 73154-0496

405.848.8000 • fax 405.849.0034



--------------------------------------------------------------------------------

EXHIBIT A

Specifications

This documentation will be supplied electronically and provides certain design
specific specifications pertaining to a gas lift facility.

 

Chesapeake Operating, Inc.

P.O. Box 18496 • Oklahoma City, OK 73154-0496

405.848.8000 • fax 405.849.0034